                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Quincy J. Allen,                        )                    C/A No. 0:18-1544-DCC-PJG
                                        )
                            Petitioner, )
                                        )                               ORDER
v.                                      )
                                        )                        (Death Penalty Case)
Willie D. Davis, Warden, Kirkland       )
Correctional Institution,               )
                                        )
                            Respondent. )
_____________________________________ )

       This capital habeas matter is before the court regarding Petitioner Quincy J. Allen’s notice

that portions of the state court record have not yet been filed in this case. (See ECF No. 48).

       On June 12, 2018, the court directed Respondent to file a complete copy of the state court

record within thirty days. (ECF No. 13.) Respondent filed numerous state court records. (See ECF

Nos. 19-23.) On May 15, 2019, Allen filed his Amended Petition, along with eleven volumes of

attachments, including multiple state court exhibits, records, and transcripts apparently omitted from

Respondent’s submission. (ECF No. 39.) Allen later moved to amend the briefing schedule and

asserted Respondent had failed to comply with the court’s directive to file a complete copy of the

state court record. (ECF No. 41 at 2.) In response, Respondent asserted the additional volumes

Allen provided with his Amended Petition completed the record. (ECF No. 44 at 1-2.)

       On June 27, 2019, the court directed Allen to identify any portions of the state court record

still missing from the docket in this matter. (ECF No. 46.) Allen submitted a list of missing

documents and informed the court he was in contact with the Richland County Clerk’s office and

was awaiting receipt of a complete copy of the state court file. (ECF Nos. 48, 49.)



                                            Page 1 of 2
       To ensure the court has the benefit of the complete state court record, Allen is directed to file

the documents he has identified as missing as attachments to his response to Respondent’s motion

for summary judgment.1 Respondent will then have fourteen days to file any objection to the court’s

consideration of those documents as part of the record in this matter.

       IT IS SO ORDERED.


                                                       ____________________________________
                                                       Paige J. Gossett
                                                       UNITED STATES MAGISTRATE JUDGE
July 24, 2019
Columbia, South Carolina




       1
         Should Allen not receive a complete file from the Richland County Clerk, he shall notify
the court as soon as practicable.

                                             Page 2 of 2
